Motion for change of venue denied. Memorandum: On the basis of the record before us we find no reason to believe that defendant cannot get a fair and impartial jury trial in Erie County. A jury of 12 and 2 alternates were sworn on Friday, February 19,1982, after an exhaustive and probing voir dire conducted by the court and counsel. We note that 13 of the 14 seated jurors were accepted without challenge. Defendant has called to our attention an article published in the Buffalo Courier-Express on February 21,1982. It does not appear whether any juror has been affected by that or any other news report published subsequent to the date the jury was sworn. Present — Dillon, P. J., Hancock, Jr., Doerr, Boomer and Schnepp, JJ. (Order entered Feb. 25, 1982.)